Citation Nr: 0840053	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-11 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a left mid-thigh laceration scar.

2.  Entitlement to service connection for the post-operative 
residuals of a low back injury, claimed as secondary to 
service-connected residuals of a left mid-thigh laceration 
scar.

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected residuals 
of a left mid-thigh laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied reopening the veteran's previously 
denied claim for service connection for post-operative 
residuals of a low back injury; denied the veteran's claim 
for service connection for a right hip disability; and denied 
the veteran's claim for an evaluation in excess of 10 percent 
disabling for residuals of a left mid-thigh laceration scar.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In an October 2006 decision, the Board reopened the veteran's 
claim of service connection for postoperative residuals of a 
low back injury, and remanded that claim for further 
evidentiary development.

In May 2006, a Travel Board hearing was held by a Veteran's 
Law Judge at the Muskogee, Oklahoma RO.  A transcript of that 
proceeding has been associated with the claims folder.  That 
Judge is no longer with the Board, and the veteran was 
provided the opportunity for a second personal hearing.  In 
September 2008, a Travel Board hearing was held by the 
undersigned Veteran's Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran's mid-thigh laceration scar is manifested by 
a 1 centimeter by 2.5 centimeter circular scar, and 
superficial depression 0.25 centimeters deep.  

2.  The preponderance of the evidence is against finding that 
the veteran's low back disability is etiologically related to 
service or a service-connected disability.

3.  The preponderance of the evidence is against finding that 
the veteran's right hip disability is etiologically related 
to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of mid-thigh laceration scar have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.118, 
Diagnostic Code 7804 (2007).

2.  The veteran's low back disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to, or the result of, any service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 

3.  The veteran's right hip disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to, or the result of, any service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements as to elements (2) and (3) of Pelegrini for each 
issue on appeal by means of a letter dated January 2003.  
That letter also satisfied element (1) as to the claim for 
service connection.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claim 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

The Board also notes that a letter dated August 2008 advised 
the veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the increased claim requirements under 
Vazquez, the notice letters discussed above satisfied 
elements (1), (2), and (4) of that case, but they did not 
advise the veteran of the particular diagnostic code under 
which his disability was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Although the notice letter did not provide the specific 
diagnostic code applicable to his disability, the record 
reflects that the veteran was advised of the relevant rating 
criteria in a Statement of the Case (SOC).  As the veteran 
received the underlying rating criteria, and because the 
notice letter provided to the veteran over the course of the 
appeal otherwise met the requirements of VCAA, the Board 
finds that the veteran was essentially provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim for an increased rating.  The record 
also reflects that the veteran has otherwise had a meaningful 
opportunity to participate in the development of his claim.  
Therefore, the Board concludes that the veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, supra..

Finally, with regard to the veteran's secondary aspect of his 
claims for service connection for his low back and right hip 
disabilities, the Board also notes that notice to the veteran 
did not take the form prescribed in Pelegrini.  However, in 
August 2007, the RO sent the veteran a Supplemental Statement 
of the Case (SSOC), which provided a detailed explanation as 
to why the claims for secondary service connection were being 
denied.  Based on the information provided, a reasonable 
person would have known what was needed to substantiate his 
claims.  Therefore, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders at 889.  The Board 
thus finds that VA has satisfied its duty to notify.  See 
Pelegrini II, 18 Vet. App. 112 (2004).
        
        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and an independent medical evaluation.  The claims 
file also contains the veteran's statements in support of his 
claim.  Additionally, as this claim is one involving a 
current evaluation of an already service-connected 
disability, the Board finds that all pertinent records 
relating to this claim have been associated with the claims 
folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided with VA examinations in December 
2003, and most recently in December 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  These VA examination reports are 
thorough and consistent with contemporaneous treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

The Board also notes that in March 2008, this case was 
remanded so that the veteran could be provided a personal 
hearing before a Veterans Law Judge.  In that remand, the 
agency of original jurisdiction (AOJ) was advised to schedule 
a hearing, and then to review the case and provide the 
veteran with a Supplement Statement of the Case (SSOC).  The 
Board notes that issuing an SSOC is normally not necessary 
following a personal hearing before a Veterans Law Judge, but 
is, in fact, only necessary if new evidence is submitted to 
the AOJ in support of the claim.  In this case, no evidence 
was received by the AOJ following the March 2008 remand.  
Therefore, no SSOC was necessary, and any error in complying 
with the Board's remand instructions in that regard was 
harmless.  38 C.F.R. §§ 19.31, 19.37 (2007).



II.  Relevant Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 



III. Analysis

1.  Increased evaluation for residuals of a mid-thigh 
laceration scar.

The veteran has requested that the evaluation for service-
connected residuals for a mid-thigh laceration scar be 
increased from 10 percent to 30 percent. 

In a June 1987 rating decision, the RO granted the veteran's 
claim for service connection for residuals of a mid-thigh 
laceration scar, and assigned a non-compensable evaluation, 
effective March 1987, under Diagnostic Code 7805.  In a 
September 1992 rating decision, the evaluation was increased 
to 10 percent, effective February 1992, under Diagnostic Code 
7804.  The veteran now seeks a higher rating.

Under Diagnostic Code 7804, scars that are superficial and 
painful upon examination warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  According to 
Note (1), a superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (1) (2007).  10 
percent is the maximum rating available under this code.

The Board finds the most probative evidence with respect to 
this issue to be the reports of VA examinations conducted in 
December 2003 and December 2006 specifically to determine the 
severity of his residuals of a mid-thigh laceration scar.  
During the first examination, the veteran described constant 
muscle cramping in his left thigh, and a limping gait off and 
on since 1973.  Examination of the left thigh revealed a scar 
formation on the upper posterior/lateral area with a circular 
shape.  It was noted to be 1/5 cm. x 2 cm. with soft texture.  
The veteran reported tenderness with medium to deep 
palpation, and the examiner found slight superficial 
ulceration/depression.  No keloid formation or disfigurement 
was found, and no muscle atrophy was present.  The examiner 
also found no muscle herniation, nerve or tendon damage, and 
neurovascular examination was normal.  The examiner noted 
diagnoses of status-post stab wound injury to the thigh with 
scar formation, and a normal left hip.

During the subsequent December 2006 examination, the VA 
examiner found that the veteran had 1.5 by 2 centimeter 
circular, left thigh scar on the upper posterolateral area, 
with a slight superficial depression approximately 0.25 
centimeters deep.  The scar was noted to be flesh-colored 
with a soft texture, and was stable.  The examiner further 
noted that there was no keloid formation or disfigurement, no 
tenderness with palpitations, no muscle atrophy or 
herniation, no nerve or tendon damage, no inflammation or 
edema, and no induration or inflexibility of the skin.  She 
also found that the neurovascular system was normal, and 
there was no limitation of motion caused by the scar.  The VA 
examiner concluded that although the veteran was stabbed in 
the mid-thigh, there was no evidence of any damage to the 
underlying muscle group because the veteran was able to 
extend the hip, flex the knee outwardly and inwardly, and 
rotate the flexed knee.  There was also no musculoskeletal 
limitation related to the stab wound.

As noted, a 10 percent is the maximum rating available under 
Diagnostic Code 7804.  However, the Board notes that the 
remaining Diagnostic Codes between 7800 and 7805 also pertain 
to the evaluation of scars, and the Board has considered 
whether separate or higher ratings are available under any of 
these codes.

Diagnostic Code 7800 evaluations scars which cause 
disfigurement of the head, face, or neck.  As the veteran's 
scar is located on his mid-thigh, this code is inapplicable.  

Diagnostic Code 7801 pertains to scars other than on the 
head, face or neck, that are deep, or that cause limited 
motion.  A scar or scars covering an area(s), exceeding 6 
square inches (39 sq. cm.) warrants a 10 percent evaluation;  
an area(s) exceeding 12 square inches (77 sq. cm.) warrants a 
20 percent evaluation;  an area(s) exceeding 72 square inches 
(465 sq. cm.) warrants a 30 percent evaluation; and, an 
area(s) exceeding 144 square inches (929 sq. cm.) warrants a 
40 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).  As the VA examiner noted that the veteran's 
scar was neither deep, nor caused any limitation of motion, 
this Diagnostic Code is inapplicable.

Diagnostic Code 7802 pertains to scars other than on the 
head, face or neck that are superficial and do not cause 
limited motion.  Scars covering an area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  
As the evidence of record does not indicate that the scar 
covers an area of 144 square inches (929 sq. cm.) or greater, 
this Diagnostic Code is inapplicable.

Under Diagnostic Code 7803, a scar(s) that is superficial and 
unstable warrants a 10 percent evaluation.  According to Note 
(1), an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
(1) (2007).  During the initial VA examination, the examiner 
did find some slight superficial ulceration/depression, but 
also found no keloid formation or disfigurement, and the 
subsequent VA examiner specifically concluded that the scar 
was stable.  As the greater weight of the evidence of record 
does not indicate that the veteran's scar is unstable, this 
Diagnostic code is inapplicable.

Diagnostic Code 7805 rates all other scars, based on 
limitation of function of the affected part.  As the evidence 
of record does not indicate that the veteran's scar causes 
any limitation of function, this Diagnostic Code is 
inapplicable.

Given the nature of the veteran's in-service injury, the 
Board has considered whether a separate disability rating may 
be warranted under 38 C.F.R. § 4.73, Diagnostic Codes 5313-
5318, which contemplate injury to muscle groups of the pelvic 
girdle and thigh.  However, although service medical records 
reveal that the initial stab wound was deep enough to be 
probed with the examiner's finger, no active bleeding was 
found, and the examiner did not identify injury to a 
particular muscle group.  Within 8 days, the veteran was 
admitted to the hospital with an infection of the wound, but 
the examiner specifically found no muscular defect at that 
time.  The wound was irrigated, then packed with gauze and 
closed, and the veteran was subsequently discharged to full 
duty.  A VA examination in May 1992 revealed normal sensation 
in the left thigh with normal hip motion, no evidence of 
muscle hernia, and strength was described as good.  During 
the December 2003 VA examination, the examiner found no 
muscle herniation, and no other muscle disability was noted.  
Most recently, the December 2006 VA examiner specifically 
concluded that although the veteran was stabbed in the mid-
thigh, there was no evidence of any damage to the underlying 
muscle group.  Based on this evidence, which shows that 
physical examination since the initial injury has been 
consistently negative for any objective evidence of muscle 
injury, the Board finds that a separate disability rating 
under any of the diagnostic codes of 38 C.F.R. § 4.73 is not 
warranted.  See also 38 C.F.R. § 4.55, 4.56 (2007).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's residuals of a mid-thigh 
laceration scar has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
evaluation in excess of 10 percent disabling for residuals of 
a left mid-thigh laceration scar.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Assignment of stage ratings is not for application.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

2. Service connection claims.

The veteran has claimed that, in 1973 or 1974, he strained 
his lower back while lifting some items off of a truck.  (See 
VA examination report, December 2003.)  He said that he did 
not report to sick call, but treated his injury himself with 
hot showers and hot packs.  Id.  He claims that ever since 
that injury, he has had on and off low back pain.  Id.

Alternatively, in a December 2002 statement, the veteran also 
claimed that his low back disability and right hip disorder 
are secondary to his service-connected left mid-thigh 
residuals of a laceration scar.  (See Form 4138, December 
2002.) 

As an initial matter, the Board notes that there are no 
records of a low back injury or right hip injury or disease 
in the veteran's service treatment records between September 
1972 and December 1974.  The veteran's service enlistment 
report from September 1972 indicates normal findings for 
spine and other musculoskeletal.  It also has an "x" in the 
"abnormal" column for spine and other musculoskeletal.  
Because the category listed beneath "spine and other 
musculoskeletal" refers to identifying body marks, scars or 
tattoos, and there is nothing listed in either the normal or 
abnormal box for this category, it would appear that the 
examiner placed an 'x" for abnormal in the incorrect box.  
This is consistent with the veteran's November 1974 discharge 
report, where the box for body marks, scars or tattoos is 
clearly indicated as abnormal, and the spine and other 
musculoskeletal category shows normal findings.  

Following active service, the evidence of record indicates 
that the veteran neither sought nor received medical 
treatment for his low back until 1990, when he underwent 
lumbar spinal fusion surgery.  (See Deaconess Hospital 
report, November 1990.)  The veteran underwent a second 
surgery on his back in 1999, involving an L5-S1 diskectomy, 
an L5-S1 lumbar disc fusion, and surgery to redo the 1990 L4-
S1 lumber disc fusion.  (See Presbyterian Hospital report, 
October 1999.)

The evidence of record also reveals that in June 2001, the 
veteran applied for disability benefits from the Social 
Security Administration (SSA).  SSA records indicate that the 
veteran reported that his back first bothered him in 
September 1998.  (See Disability Adult Report, June 2001.)  
These records also reveal that the veteran complained of 
bilateral hip pain radiating from his back.  In October 2002, 
the SSA determined that the veteran was disabled due to 
discogenic and degenerative disorders of the back, and heart 
problems, effective April 2001.  (See SSA Form 831, October 
2002.)

There are still other treatment records in the claims folder 
indicating that the veteran reported injuring his back during 
a 1979 car accident.  

Records from the Oklahoma City, Oklahoma, VAMC from March 
1998 to November 2006 show that the veteran was treated for 
complaints of post-surgical low back pain.  However, there is 
no opinion in the VAMC records connecting the veteran's low 
back pain to service, or to his left mid-thigh scar 
residuals.  There is also no opinion relating his right hip 
disorder to service, or to his left mid-thigh scar residuals.  

In May 2006, VA received an opinion from Dr. David E. Fisher, 
in which he opined that as a result of the veteran's left 
thigh wound in 1973, he developed an unstable gait, which in 
turn resulted in lumbar radiculopathy, back injury, and 
subsequent surgical repair to his lower back.  (See Dr. 
Fisher letter, February 2006.)  The claims folder does not, 
however, contain any opinions linking the veteran's claimed 
right hip condition to service, or any service-connected 
disability.

The veteran underwent his most recent VA examination in 
December 2006.  As an initial matter, the examiner noted that 
she had reviewed the entire claims folder.  The veteran 
reported that his back pain began in 1989, at which time x-
rays revealed degenerative changes.  He said that he 
continued to have pain that did not improve following the 
second spinal fusion surgery in 1999.  The veteran also 
reported that he fell off a house when he was 16 years old, 
at which time a doctor told him that if he had not had so 
much fatty tissue surrounding his thigh, he would have most 
likely fractured his spine.  He also reported falling in 2000 
or 2002 when he slipped on some ice.  Upon physical 
examination, the examiner noted that the veteran walked with 
a mild limp.  She also found that the veteran's lumbar spine 
had a normal configuration; no tenderness with palpitation; 
musculature within normal limits; a well-healed scar; range 
of motion with flexion 0-60 degrees, with pain at 60 degrees; 
range of motion with extension was 0-30 degrees, with pain at 
30 degrees; and right and left lateral rotation was 0-25 
degrees without pain.  Additionally, there was no lumbar 
spine erythema or edema, and no muscle spasms.  The examiner 
also reviewed radiology reports from the 2003 VA examination, 
which revealed normal findings.  She concluded that it was 
less likely than not that any current low back disorder was 
caused by or aggravated by the service-connected left thigh 
laceration scar residuals, or by any other aspect of service. 

The VA examiner also reviewed the veteran's claim of a right 
hip disorder secondary to his service-connected left thigh 
laceration scar residuals.  The veteran reported that he 
began having right hip pain following his 1990 spinal surgery 
because some bone was taken from his right hip and placed in 
his lumbar spine.  The veteran stated that he had 
intermittent, sharp right hip pain.  However, he denied any 
right hip weakness, swelling, stiffness, or redness.  He also 
denied any right hip flare-ups.  The veteran stated that 
other than the intermittent pain, he had no right hip 
problems.  The examiner noted that the veteran's right hip 
was negative for joint deformity, deviation, and muscle 
atrophy.  There was also no tenderness with palpation.  Range 
of motion with flexion was 0-125 degrees without pain.  
Hyperextension was 0-20 degrees without pain.  Abduction was 
0-30 degrees without pain.  Internal rotation was 0-20 
degrees, with pain at 20 degrees, and external rotation was 
0-45 degrees without pain.  With repetition of motion, there 
was no change in right hip function.  The VA examiner 
concluded that it is less likely than not that the veteran's 
current right hip disorder is caused by or aggravated by any 
low back disability or surgeries for his low back, or by the 
service-connected left thigh laceration scar residuals, or by 
any other aspect of service.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for disabilities of the low back or right hip.  In 
reaching this conclusion, the Board found the most probative 
evidence to be the report of the December 2006 VA 
examination.  As noted, the VA examiner's conclusions were 
based on a thorough review of the veteran's claims folder, 
including his service treatment records, VAMC records, 
private treatment records, and previous VA examination 
reports, as well as a complete physical examination, which 
revealed normal findings in the veteran's lumbar spine 
configuration, no tenderness with palpitation, and 
musculature within normal limits.  She also noted no lower 
back erythema or edema, and no muscle spasms.  Moreover, the 
examiner's opinion was very detailed, comprehensive and fully 
explained the reasons and bases for her opinion.  Although 
the examiner considered the veteran's lay report regarding 
his history, she nevertheless determined that the substantial 
evidence of record weighed against a finding that a current 
low back or hip condition was related to any aspect of 
service, or to his service-connected mid-thigh scar 
residuals.

Regarding the opinion of Dr. Fisher, the Board finds that 
although the claims file contains medical treatment records 
from Dr. Fisher from January 2001 to December 2002, he never 
stated during that time that the veteran's low back pain was 
etiologically related to his military service, including his 
mid-thigh injury.  In June 2001, Dr. Fisher noted that the 
veteran had severe disc disease of the spine for the past two 
years, resulting in surgery, but did not mention the 
veteran's left mid-thigh wound, or any other aspect of 
service as the cause of the veteran's condition.  
Significantly, during an appointment in December 2002, while 
treating the veteran for a recent fall and lumbar contusion, 
the veteran told Dr. Fisher that his back pain was due to his 
being unable to ambulate correctly following his in-service 
thigh stabbing.  However, in his assessment, which included 
reviewing lumbosacral x-rays, Dr. Fisher noted that the 
veteran had sustained a left thigh wound in 1973 with only 
"remote" effects, and he continued to diagnose "lumbar 
contusion," attributing the veteran's back complaints to a 
recent fall.  (See Dr. Fisher treatment notes, December 
2002.)

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In light of the inconsistency between his treatment 
records and his February 2006 opinion letter, the Board finds 
the opinion of Dr. Fisher to be of little probative value in 
determining a relationship, if any, between the veteran's low 
back condition, and his military service or service-connected 
residuals of a left mid-thigh laceration scar.

The Board concludes that the preponderance of the evidence is 
against finding that either the veteran's low back 
disability, or his right hip disorder, are the result of 
service, or any service-connected disability.  The  
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection, claimed for post-operative 
residuals of a low back injury, and as secondary to service-
connected residuals of a left mid-thigh laceration scar is 
denied.

Entitlement to service connection for a right hip disorder, 
claimed as secondary to service-connected residuals of a left 
mid-thigh laceration is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected left mid-thigh laceration 
scar residuals is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


